            Case 3:20-cr-00453-IM      Document 21     Filed 03/23/21    Page 1 of 2



Ryan Costello
Assistant Federal Public Defender
Email: ryan_costello@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Attorney for Defendant




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




UNITED STATES OF AMERICA,                           Case No. 3:20-cr-00453-IM

                                    Plaintiff,      DECLARATION OF
                                                    RYAN COSTELLO IN SUPPORT OF
                       v.                           UNOPPOSED MOTION TO CONTINUE
                                                    TRIAL DATE
LAURIELLE YVETTE AVILES,

                                  Defendant.


       I, Ryan Costello, declare:

       1.        I am the attorney appointed to represent Laurielle Yvette Aviles in the above-

entitled case.

       2.        Jury trial in this case is currently scheduled for April 6, 2021. Laurielle

Aviles was arraigned on the indictment on October 8, 2020. This is the second continuance

sought by the defense.



Page 1 DECLARATION OF RYAN COSTELLO IN SUPPORT OF
       UNOPPOSED MOTION TO CONTINUE TRIAL DATE
            Case 3:20-cr-00453-IM     Document 21     Filed 03/23/21    Page 2 of 2



       3.       Laurielle Aviles is currently on release and in compliance with the conditions

thereof.

       4.       Laurielle Aviles has received discovery and the defense is conducting

investigation in this case, including obtaining information relating to circumstances of the

offense and Laurielle Aviles’s background. This information relates to pretrial litigation,

trial, and sentencing. Laurielle Aviles therefore respectfully requests that this Court

continue the trial for a period of approximately 120 days to August 3, 2021, or a date

thereafter convenient to the Court to accomplish these tasks.

       5.       I have discussed Laurielle Aviles’s right to a speedy trial with Laurielle

Aviles. Laurielle Aviles agrees to the continuance and knows it will result in excludable

delay under the provisions of 18 U.S.C. § 3161(h)(7)(A) of the Speedy Trial Act. Assistant

United States Attorney Thomas Ratcliffe has no objection to this motion.

       6.       I make this motion in good faith and not for the purpose of delay.

       I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct to the best of my knowledge and belief and that this declaration

was executed on March 23, 2021, in Portland, Oregon.


                                            /s/ Ryan Costello
                                            Ryan Costello
                                            Assistant Federal Public Defender




Page 2 DECLARATION OF RYAN COSTELLO IN SUPPORT OF
       UNOPPOSED MOTION TO CONTINUE TRIAL DATE
